


110 HRES 468 IH: Expressing the sense of the House of

U.S. House of Representatives
2007-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 468
		IN THE HOUSE OF REPRESENTATIVES
		
			June 6, 2007
			Mr. Patrick J. Murphy of
			 Pennsylvania submitted the following resolution; which was referred
			 to the Committee on Oversight and
			 Government Reform
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that officials of local governments who are also members of the
		  National Guard or Reserves and are deployed as part of their service in the
		  Armed Forces should be granted reasonable accommodation to fulfill their
		  governmental duties while so deployed.
	
	
		Whereas every American citizen has the right to
			 participate in government;
		Whereas every American citizen constitutionally eligible
			 to vote should not ever have that right abridged;
		Whereas members of the Armed Forces have served bravely
			 and heroically in Operation Iraqi Freedom and Operation Enduring
			 Freedom;
		Whereas the stresses of these conflicts has led to
			 multiple and extended deployments for many members of the Armed Forces;
			 and
		Whereas modern technology has made it possible to actively
			 participate in government proceedings without being in physical attendance:
			 Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)officials of local governments who are also
			 members of the National Guard or Reserves and are deployed as part of their
			 service in the Armed Forces maintain their rights while so deployed; and
			(2)local governments
			 should make reasonable accommodations to protect the right of members of the
			 Armed Forces who also serve as government officials to participate in
			 governmental proceedings while so deployed.
			
